Citation Nr: 0427061	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  98-06 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder, as secondary to service-connected chondromalacia 
patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1972 to December 
1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the veteran's claim at this time would be 
premature.  In VA Forms 9 dated in May 1998 and January 1999, 
he indicated that he wished to have a hearing at the RO 
before a Veterans Law Judge.  In February 1999, he clarified 
that he wished to appear for a video-conference hearing 
before the Board.  In December 2002, the veteran stated that 
he was still waiting for a "televised appeal" before the 
Board.  A Report of Contact dated in July 2003 shows that he 
still wanted to be scheduled for a hearing.

A Report of Contact dated in February 2004 shows that the 
veteran indicated that he was not returning to California, 
and that he wanted his case go to the Board at the earliest 
opportunity.  However, in the Appellant's Brief it was 
indicated that the veteran had requested a video-conference 
hearing before the Board and that such a hearing should be 
scheduled.  Accordingly, in order to afford the veteran due 
process, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.



The appeal is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing at the RO, before a 
Veterans Law Judge, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




